UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-7347



VINCENT EUGENE LINEBERGER,

                                           Petitioner - Appellant,

          versus


UNITED STATES OF AMERICA; UNITED STATES
DEPARTMENT OF JUSTICE; FEDERAL BUREAU OF
PRISONS; KATHLEEN HAWK SAWYER, Director, Fed-
eral Bureau of Prisons; STEVEN DEWALT, Warden,
Federal Correctional Institution Butner Satel-
lite Camp,

                                           Respondents - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. James C. Fox, Senior District
Judge. (CA-00-103-5-1F)


Submitted:   June 29, 2001                 Decided:   July 16, 2001


Before WILLIAMS, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Vincent Eugene Lineberger, Appellant Pro Se. Rudolf A. Renfer,
Jr., Assistant United States Attorney, Raliegh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Vincent Eugene Lineberger appeals the district court’s order

denying relief on his 28 U.S.C. § 2241 (1994) petition.    We have

reviewed the record and the district court’s opinion and find no

reversible error. Accordingly, we deny as moot Lineberger’s motion

to transmit the record from the district court, deny his motion for

appointment of counsel, and affirm on the reasoning of the district

court.   Lineberger v. United States, No. CA-00-103-5-1F (E.D.N.C.

Sept. 5, 2000).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2